Exhibit 10.1
 
 
J.P.Morgan
LOAN AGREEMENT
Dated as of September 29, 2008
among
LITTELFUSE, INC.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Agent
and
The Other Lenders Party Hereto
BANK OF AMERICA, N.A.,
as Syndication Agent
WELLS FARGO BANK, N.A.,
as Documentation Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Book Runner
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page  
ARTICLE I
  DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     15  
1.03
  Accounting Terms     15  
1.04
  Rounding     16  
1.05
  References to Agreements and Laws     16  
 
           
ARTICLE II
  THE COMMITMENTS AND CREDIT EXTENSIONS     16  
 
           
2.01
  Committed Loans     16  
2.02
  Borrowing, Conversions and Continuations of Committed Loans     17  
2.03
  Intentionally Omitted     18  
2.04
  Intentionally Omitted     18  
2.05
  Prepayments     18  
2.06
  Intentionally Omitted     18  
2.07
  Repayment of Loans     18  
2.08
  Interest     19  
2.09
  Fees     19  
2.10
  Computation of Interest and Fees     20  
2.11
  Evidence of Debt     20  
2.12
  Payments Generally     20  
2.13
  Sharing of Payments     22  
2.14
  Incremental Loans     22  
 
           
ARTICLE III
  TAXES, YIELD PROTECTION AND ILLEGALITY     23  
 
           
3.01
  Taxes     23  
3.02
  Illegality     25  
3.03
  Inability to Determine Rates     26  
3.04
  Increased Costs; Reserves on Eurodollar Rate Loans     26  
3.05
  Funding Losses     28  
3.06
  Matters Applicable to all Requests for Compensation     28  
3.07
  Survival     28  
 
           
ARTICLE IV
  CONDITIONS PRECEDENT TO CREDIT EXTENSION     28  
 
           
4.01
  Conditions of the Credit Extension     28  
4.02
  Conditions to the Credit Extension and Conversions and Continuations     30  
 
           
ARTICLE V
  REPRESENTATIONS AND WARRANTIES     30  
 
           
5.01
  Existence, Qualification and Power; Compliance with Laws     30  
5.02
  Authorization; No Contravention     31  
5.03
  Governmental Authorization     31  
5.04
  Binding Effect     31  
5.05
  Financial Statements; No Material Adverse Effect     31  
5.06
  Litigation     32  
5.07
  No Default     32  
5.08
  Ownership of Property; Liens     32  
5.09
  Environmental Compliance     32  
5.10
  Insurance     32  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section       Page  
5.11
  Taxes     32  
5.12
  ERISA Compliance     33  
5.13
  Subsidiaries     33  
5.14
  Disclosure     33  
5.15
  Compliance with Laws     33  
5.16
  Margin Regulations; Investment Company Act     34  
5.17
  Taxpayer Identification Number; Other Identifying Information     34  
5.18
  Intellectual Property; Licenses, Etc.     34  
5.19
  Tax Shelter Regulations     34  
 
           
ARTICLE VI
  AFFIRMATIVE COVENANTS     34  
 
           
6.01
  Financial Statements     34  
6.02
  Certificates; Other Information     35  
6.03
  Notices     37  
6.04
  Payment of Obligations     37  
6.05
  Preservation of Existence, Etc.     37  
6.06
  Maintenance of Properties     37  
6.07
  Maintenance of Insurance     38  
6.08
  Compliance with Laws     38  
6.09
  Books and Records     38  
6.10
  Inspection Rights     38  
6.11
  Use of Proceeds     38  
6.12
  Guarantors     38  
 
           
ARTICLE VII
  NEGATIVE COVENANTS     38  
 
           
7.01
  Liens     39  
7.02
  Investments     39  
7.03
  Indebtedness     40  
7.04
  Fundamental Changes     41  
7.05
  Dispositions     41  
7.06
  Restricted Payments     41  
7.07
  Change in Nature of Business     42  
7.08
  Transactions with Affiliates     42  
7.09
  Burdensome Agreements     42  
7.10
  Margin Regulations     42  
7.11
  Capital Expenditures     42  
7.12
  Financial Covenants     43  
 
           
ARTICLE VIII
  EVENTS OF DEFAULT AND REMEDIES     43  
 
           
8.01
  Events of Default     43  
8.02
  Remedies Upon Event of Default     45  
8.03
  Application of Funds     45  
 
           
ARTICLE IX
  AGENT     46  
 
           
9.01
  Appointment and Authorization of Agent     46  
9.02
  Rights as a Lender     46  
9.03
  Exculpatory Provisions     46  
9.04
  Reliance by Agent     47  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section       Page  
9.05
  Delegation of Duties     47  
9.06
  Resignation of Agent     47  
9.07
  Non-Reliance on Agent and Other Lenders     48  
9.08
  No Other Duties, Etc.     48  
9.09
  Agent May File Proofs of Claim     48  
9.10
  Guaranty Matters     48  
 
           
ARTICLE X
  MISCELLANEOUS     49  
 
           
10.01
  Amendments, Etc.     49  
10.02
  Notices; Effectiveness; Electronic Communication     50  
10.03
  No Waiver; Cumulative Remedies     51  
10.04
  Expenses; Indemnity; Damage Waiver     52  
10.05
  Payments Set Aside     53  
10.06
  Successors and Assigns     53  
10.07
  Treatment of Certain Information; Confidentiality     57  
10.08
  Right of Set off     58  
10.09
  Interest Rate Limitation     58  
10.10
  Counterparts; Integration; Effectiveness     58  
10.11
  Survival of Representations and Warranties     58  
10.12
  Severability     59  
10.13
  Replacement of Lenders     59  
10.14
  Governing Law; Jurisdiction; Etc.     59  
10.15
  Waiver of Jury Trial     60  
10.16
  No Advisory or Fiduciary Responsibility     60  
10.17
  USA PATRIOT Act Notice     61  
10.18
  Time of the Essence     61  
10.19
  Judgment Currency     61  
SIGNATURES
        S-1  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                    Page  
 
         
SCHEDULES
         
2.01
  Commitments and Pro Rata Shares   -1-  
5.06
  Litigation   -1-  
5.09
  Environmental Matters   -1-  
5.13
  Subsidiaries   -1-  
5.18
  Intellectual Property Matters   -1-  
7.01
  Existing Liens   -1-  
7.03
  Existing Indebtedness   -1-  
10.02
  Addresses for Notices   -1-  
 
         
EXHIBITS
         
 
         
 
  Form of      
A
  Committed Loan Notice   A-1  
B
  Note   B-1  
C
  Compliance Certificate   C-1  
D
  Assignment and Assumption   D-1  
E
  Guaranty   E-1  
F
  Opinion   F-1  

-iv-



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     This LOAN AGREEMENT (“Agreement”) is entered into as of September 29, 2008,
among LITTELFUSE, INC., a Delaware corporation (“Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and JPMORGAN CHASE BANK, N.A., as Agent.
     Borrower has requested that Lenders provide a term loan facility, and
Lenders are willing to do so on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Business” means any Person or assets, as the case may be,
acquired through an Acquisition.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary before giving effect to such merger or consolidation,
provided that Borrower or the Subsidiary is the surviving entity).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Affiliate” means, with respect to any Person, another Person that directly
or indirectly through one or more intermediaries, Controls, or is Controlled by
or is under common Control with, the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors, managing general partners or equivalent governing body of such
Person.
     “Agent” means JPMorgan in its capacity as administrative agent under any of
the Loan Documents or any successor Agent.
     “Agent’s Office” means Agent’s address and, as appropriate, account as
specified from time to time by Agent to Borrower and Lenders.
     “Aggregate Commitments” means the Commitments of all Lenders.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Loan Agreement.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by Agent pursuant to Section 6.02(b):

              Pricing   Consolidated   Applicable Rate for   Applicable Rate for
Level   Leverage Ratio   Eurodollar Rate Loans   Base Rate Loans 1   >1.00:1  
1.500%   0.500% 2   ³1.00:1 but <1.75:1   1.750%   0.750% 3   ³1.75:1 but
<2.50:1   2.000%   1.000% 4   ³2.50:1   2.250%   1.250%

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level 4 shall apply commencing on the 5th Business Day following the date such
Compliance Certificate was required to have been delivered. The Applicable Rate
in effect from the Closing Date through the date which is the 5th Business Day
immediately following the date the Compliance Certificate is delivered pursuant
to Section 6.02(b) for the Borrower’s fiscal quarter ending on or about
March 31, 2009 shall be determined based upon Pricing Level 2 (or, if the
Compliance Certificate(s) delivered after the Closing Date but prior to such
fiscal quarter demonstrate that Pricing Levels 3 or 4 should be applicable
during such period(s), such other Pricing Level(s) shall be applicable).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means J.P. Morgan Securities Inc., in its capacity as sole lead
arranger and sole book runner.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit D or any other form approved by the Agent.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any law firm or other external counsel and, without duplication, the allocated
cost of internal legal services and all expenses and disbursements of internal
counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of Borrower and its Subsidiaries for the fiscal year ended December 29, 2007,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

-2-



--------------------------------------------------------------------------------



 



     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by JPMorgan as
its “prime rate” in effect at its principal office in New York City. Any change
in such rate announced by JPMorgan shall take effect at the opening of business
on the day specified in the public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and, taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals: (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any

-3-



--------------------------------------------------------------------------------



 



person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 (or, in the case
of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
     “Closing Date Loan” has the meaning specified in Section 2.14.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to make Committed
Loans to Borrower pursuant to Section 2.01, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Capital Expenditures” means, as of the last day of any fiscal
quarter for any period, the capital expenditures of Borrower and its
Subsidiaries for such period, as the same are (or would in accordance with GAAP
be) set forth in the consolidated statement of changes in financial position of
Borrower and its Subsidiaries for such period.
     “Consolidated EBITDA” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
Borrower and its Subsidiaries for such period, (iii) the amount of depreciation
and amortization expense for such period, and (iv) other expenses (excluding
depreciation and amortization) of Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, and minus (b) all non-cash items increasing Consolidated Net
Income for such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and

-4-



--------------------------------------------------------------------------------



 



Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Borrower or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Borrower or such Subsidiary.
     “Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the period of the four
consecutive fiscal quarters then ending to (b) Consolidated Interest Charges
paid or required to be paid during such period.
     “Consolidated Leverage Ratio” means, as of the end of any fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness as of the end of such fiscal
quarter to (b) Consolidated EBITDA for the period of the four consecutive fiscal
quarters then ending.
     “Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.
     “Consolidated Net Worth” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
Borrower and its Subsidiaries on that date.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate”.
     “Credit Extension” means a Borrowing.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

-5-



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

-6-



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Agent from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by JPMorgan and with a term equivalent to such Interest Period would
be offered by JPMorgan’s London Branch (or other JPMorgan branch or Affiliate)
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located and
(c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under Section
10.13), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” has the meaning set forth in
Section 4.01(a)(ix).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by

-7-



--------------------------------------------------------------------------------



 



Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMorgan on such day on such transactions as determined by Agent.
     “Fee Letter” has the meaning specified in Section 2.09(b).
     “Foreign Lender” means, with respect to Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Guarantors” means collectively, the Domestic Subsidiaries (present and
future) of Borrower.
     “Guaranty” means the Guaranty made by the Guarantors in favor of Agent on
behalf of Lenders, in form and substance satisfactory to Agent.
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the

-8-



--------------------------------------------------------------------------------



 



obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Incremental Loan” has the meaning specified in Section 2.14.
     “Incremental Loan Amendment” has the meaning specified in Section 2.14.
     “Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract

-9-



--------------------------------------------------------------------------------



 



on any date shall be Swap Termination Value thereof as of such date. The amount
of any capital lease or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04.
     “Information” has the meaning specified in Section 10.08.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
     “Interest Period” means as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by Borrower in its Committed Loan Notice;
provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in,
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “IRS” means the United States Internal Revenue Service.
     “JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

-10-



--------------------------------------------------------------------------------



 



     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing.
     “Loan” means an extension of credit by a Lender to Borrower under
Article II in the form of a Committed Loan.
     “Loan Documents” means this Agreement, each Note, the Fee Letter, and the
Guaranty.
     “Loan Parties” means, collectively, Borrower and each Person (other than
Agent or any Lender) executing a Loan Document. The term Loan Party shall
include, without limitation, each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual and contingent), condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
     “Maturity Date” means (a) September 29, 2013, or (b) such earlier date upon
which the Loans outstanding become due and payable pursuant to Section 8.02.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Note” means a promissory note made by Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
     “Note Purchase Agreement” means the proposed note purchase agreement among
the Borrower and the purchasers party thereto, as it may be amended, modified or
supplemented from time to time.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or

-11-



--------------------------------------------------------------------------------



 



against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date.
     “Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Agent in accordance with
banking industry rules on interbank compensation.
     “Participant” has the meaning specified in Section 10.07(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCAOB” means the Public Company Accounting Oversight Board.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Acquisition” means an Acquisition which meets each of the
following conditions: (i) the prior, effective written consent or approval to
such Acquisition of the board of directors or equivalent governing body of the
Acquired Business (and/or its parent entity) is obtained; (ii) the Acquired
Business represents a line of business substantially the same, similar or,
complimentary to the lines of business carried on by Borrower and its
Subsidiaries on the date hereof; (iii) immediately before and after giving
effect to such Acquisition, no Default or Event of Default shall exist,
(iv) immediately before and after giving effect to such Acquisition, Borrower
shall be in compliance with the financial tests set forth in Section 7.12 (for
this purpose the Consolidated Leverage Ratio shall be determined on a pro forma
basis as if the Acquisition had been consummated at the beginning of the period
of the four consecutive fiscal quarters of Borrower then most recently ended),
and (v) Borrower shall have forwarded to Agent such additional information
regarding such Acquisition or the Acquired Business as Agent shall have
requested, and (vi) Borrower shall have furnished to Agent a certificate of its
chief financial officer to the

-12-



--------------------------------------------------------------------------------



 



effect that the foregoing conditions are satisfied (such certificate to be
accompanied by a computation of the financial tests set forth in Section 7.12
and to be satisfactory to Agent in all respects).
     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pro Rata Share” means, with respect to each Lender, at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitment of such Lender at such
time and the denominator of which is the amount of the Aggregate Commitments at
such time. After the making of the Closing Date Loans (and, as applicable, the
making of Incremental Loans, if any), the Pro Rata Share of each Lender shall
mean, with respect to each Lender, at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Loans of such Lender outstanding at such time and the
denominator of which is the Total Outstandings at such time. The initial Pro
Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption Agreement pursuant to which
such Lender becomes a party hereto, as applicable.
     “Register” has the meaning set forth in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of Borrower as prescribed by the
Securities Laws.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means with respect to a Borrowing or a
conversion or continuation of Committed Loans, a Committed Loan Notice.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means, as of any date of determination, two or more
Lenders having more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings;
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party (and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Agent). Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all

-13-



--------------------------------------------------------------------------------



 



necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
     “Same Day Funds” means immediately available funds.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
     “Shareholders’ Equity” means, as of any date of determination for Borrower
and its Subsidiaries on a consolidated basis, shareholders’ equity as of that
date determined in accordance with GAAP.
     “SPC” has the meaning specified in Section 10.06(h).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations

-14-



--------------------------------------------------------------------------------



 



provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Threshold Amount” means $2,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans.
     “Type” means with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States,” and “U.S.” mean the United States of America.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof; (ii) Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears; (iii) the term “including” is by way of example and not limitation; and
(iv) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.

-15-



--------------------------------------------------------------------------------



 



     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by any Loan
Party pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS.
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single loan (such loan, a “Committed
Loan”) denominated in Dollars to Borrower in one draw on the Closing Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender shall not exceed such Lender’s Commitment. Each Borrowing shall
consist of Committed Loans made simultaneously by the Lenders in

-16-



--------------------------------------------------------------------------------



 



accordance with their respective Pro Rata Share. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Committed Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein. It is
acknowledged and agreed that there shall only be a single Credit Extension made
under this Agreement unless additional Credit Extensions are made pursuant to
Section 2.14. Upon the funding of any Committed Loan under this Agreement, the
Commitment in respect thereof shall immediately terminate.
2.02 Borrowing, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon Borrower’s irrevocable notice to Agent, which may be given by telephone.
Each such notice must be received by Agent (i) not later than 10:00 a.m.,
Chicago time, three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) not later than 1:00 p.m.,
Chicago time, on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If Borrower fails to specify a Type of Committed
Loan in a Committed Loan Notice or if Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to Agent in Same Day Funds at Agent’s Office for the
applicable currency not later than 3:00 p.m., Chicago time on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
Credit Extension, Section 4.01), Agent shall make all funds so received
available to Borrower in like funds as received by Agent either by (i) crediting
the account of Borrower on the books of JPMorgan with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Agent by Borrower.

-17-



--------------------------------------------------------------------------------



 



     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. The determination of the Eurodollar Rate by Agent shall
be conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, Agent shall notify Borrower and Lenders of any change in
JPMorgan’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
     2.03 Intentionally Omitted.
     2.04 Intentionally Omitted.
     2.05 Prepayments. Borrower may, upon notice to Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by Agent not
later than (A) 10:00 a.m., Chicago time, three Business Days prior to any date
of prepayment of Eurodollar Rate Loans, and (B) 1:00 p.m., Chicago time, on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid, and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Committed Loans
pursuant to this Section 2.05 shall be applied to the principal repayment
installments thereof in inverse order of maturity, and each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata
Shares.
     2.06 Intentionally Omitted.
     2.07 Repayment of Loans. Borrower shall repay to Lenders the aggregate
principal amount of all Committed Loans outstanding on the following dates in
the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
terms of Section 2.05):

          Date   Amount
December 31, 2008
  $ 2,000,000  
March 31, 2009
  $ 2,000,000  
June 30, 2009
  $ 2,000,000  
September 30, 2009
  $ 2,000,000  

-18-



--------------------------------------------------------------------------------



 



          Date   Amount
December 31, 2009
  $ 2,000,000  
March 31, 2010
  $ 2,000,000  
June 30, 2010
  $ 2,000,000  
September 30, 2010
  $ 2,000,000  
December 31, 2010
  $ 2,000,000  
March 31, 2011
  $ 2,000,000  
June 30, 2011
  $ 2,000,000  
September 30, 2011
  $ 2,000,000  
December 31, 2011
  $ 2,000,000  
March 31, 2012
  $ 2,000,000  
June 30, 2012
  $ 2,000,000  
September 30, 2012
  $ 2,000,000  
December 31, 2012
  $ 12,000,000  
March 31, 2013
  $ 12,000,000  
June 30, 2013
  $ 12,000,000  

provided, however, that the final principal repayment installment of the Loans
shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of Committed Loans outstanding on such
date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) If any amount payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists (or after acceleration), Borrower shall pay
interest on the principal amount of all outstanding Obligations at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. Borrower shall pay to Arranger and Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the letter agreement, dated September 5, 2008 (the “Fee Letter”), among
Borrower, Arranger and Agent. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

-19-



--------------------------------------------------------------------------------



 



     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan’s prime rate shall
be made on the basis of a year of 365 or 366 days, as the case may be. All other
computations of interest and all fees shall be made on the basis of a year of
360 days and the actual number of days elapsed, (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.
     2.11 Evidence of Debt. The Committed Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Committed Loans made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence, such Lender’s Loans, in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of the applicable Loans and
payments with respect thereto.
     2.12 Payments Generally.
     (a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or set off. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Agent, for the account of the respective Lenders to which such payment
is owed, at the Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m., Chicago time, on the date specified herein. Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Agent after 1:00 p.m.,
Chicago time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
     On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account (or primary concentration account if so designated by
Borrower) maintained by Borrower (as such account shall be designated by
Borrower in a written notice to Agent from time to time, the “Borrower Account”)
an amount sufficient to pay such principal, interest or fees in full on such
date. Borrower hereby authorizes Agent (A) to deduct automatically all
principal, interest or fees when due hereunder or under any Note from Borrower
Account, and (B) if and to the extent any payment of principal, interest or fees
under this Agreement or any Note is not made when due to deduct any such amount
from any or all of the accounts of Borrower maintained at Agent. Agent agrees to
provide written notice to Borrower of any automatic deduction made pursuant to
this Section 2.12(a)(ii) showing in reasonable detail the amounts of such
deduction. Lenders agree to reimburse Borrower based on their Pro Rata Share for
any amounts deducted from such accounts in excess of amount due hereunder and
under any other Loan Documents.

-20-



--------------------------------------------------------------------------------



 



     (b) If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless Borrower or any Lender has notified Agent, prior to the date any
payment is required to be made by it to Agent hereunder, that Borrower or such
Lender, as the case may be, will not make such payment, Agent may assume that
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to Agent in Same Day Funds, then:
     (i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Agent the portion of such assumed payment that was made
available to such Lender in Same Day Funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by Agent to such Lender to the date such amount is repaid to Agent in Same Day
Funds, at the Overnight Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
Agent to Borrower to the date such amount is recovered by Agent (the
“Compensation Period”) at a rate per annum equal to the Overnight Rate from time
to time in effect. If such Lender pays such amount to Agent, then such amount
shall constitute such Lender’s Committed Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon Agent’s demand
therefor, Agent may make a demand therefor upon Borrower, and Borrower shall pay
such amount to Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
     A notice of Agent to any Lender or Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.
     (d) If any Lender makes available to Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by Agent because the conditions to the
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, Agent shall return such funds (in like funds
as received from such Lender) to such Lender, without interest.
     (e) The obligations of Lenders hereunder to make Committed Loans are
several and not joint. The failure of any Lender to make any Committed Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

-21-



--------------------------------------------------------------------------------



 



     2.13 Sharing of Payments. If any Lender shall, by exercising any right of
set off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Committed Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them, provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
to any assignee or participant, other than to Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
     2.14 Incremental Loans.
     (a) Provided there exists no Default or Event of Default, upon notice to
the Agent (which shall promptly notify the then-existing Lenders and potential
new Lenders), Borrower may from time to time request incremental Loans
(“Incremental Loans”) in an aggregate principal amount of $40,000,000. At the
time of sending such notice, Borrower (in consultation with the Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to Lenders).
     (b) Each Lender shall notify the Agent within such time period whether or
not it agrees to fund such requested Incremental Loan. Any Lender not responding
within such time period shall be deemed to have declined such request. The Agent
shall notify Borrower and each Lender of Lenders’ responses to each request made
hereunder. In connection with such a request, Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Agent and its counsel.
     (c) If Incremental Loans are to be funded in accordance with this
Section 2.14, Agent and Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of the commitments for such
Incremental Loans. Agent shall promptly notify Borrower and Lenders of the final
allocation of such increase and the Increase Effective Date. All Incremental
Loans, when funded in accordance with this Section 2.14, shall be deemed to be
“Committed Loans” under Section 2.01.
     (d) As a condition precedent to such Incremental Loans, Borrower shall
deliver to Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Incremental Loans, and,
(ii) in the case of Borrower, including a Compliance Certificate demonstrating
pro forma compliance with Section 7.12 after giving effect to such Incremental
Loans and (iii) certifying

-22-



--------------------------------------------------------------------------------



 



that, before and after giving effect to such Incremental Loans, the
representations and warranties contained in Article V are true and correct on
and as of the Increase Effective Date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representation and warranties contained in
subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statement furnished pursuant to clauses (a), (b) and (c),
respectively, of Section 6.01) and no Default or Event of Default exists.
Borrower shall deliver new or amended Committed Loan Notes reflecting the
increased outstanding Loans of any Lender holding or requesting a Note.
     (e) This Section shall supersede any provisions in Section 10.01 to the
contrary. No consent of any Lender (other than the Lenders participating in any
Incremental Loan) shall be required for any Incremental Loans pursuant to this
Section 2.14. The Incremental Loans (a) shall rank pari passu in right of
payment with the initial Loans made on the Closing Date (the “Closing Date
Loans”), (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date), (c) shall be treated substantially the same as
(and in any event no more favorably than) the Closing Date Loans and (d) shall
not have a weighted average life that is shorter than that of the then-remaining
weighted average life of the Closing Date Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Loans maturing after the
Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Loans may be priced differently than
the Closing Date Loans. Incremental Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Loan Amendment”) of this Agreement
and, as appropriate, the other Loan Documents, executed by Borrower, each Lender
participating in such tranche, if any, and Agent. The Incremental Loan Amendment
may, without the consent of any other Lenders, effect such technical amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent, to effect the provisions of
this Section 2.14.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions and (iii) Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

-23-



--------------------------------------------------------------------------------



 



     (c) Indemnification by Borrower. Borrower shall indemnify the Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by Borrower or the Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed

-24-



--------------------------------------------------------------------------------



 



together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Agent or Borrower, as the Agent or Borrower shall reasonably request, on or
prior to the Closing Date, and in a timely fashion thereafter, such other
documents and forms required by any relevant taxing authorities under the Laws
of any other jurisdiction, duly executed and completed by such Lender, as are
required under such Laws to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Agent of any change in circumstances which would modify or render invalid
any such claimed exemption or reduction, and (ii) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that Borrower make any deduction or withholding for taxes from amounts payable
to such Lender. Additionally, Borrower shall promptly deliver to the Agent or
any Lender, as the Agent or such Lender shall reasonably request, on or prior to
the Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by Borrower, as are required to be furnished by such
Lender or the Agent under such Laws in connection with any payment by the Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.
     (f) Treatment of Certain Refunds. If the Agent or any Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section, it shall pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of the Agent or such Lender, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender

-25-



--------------------------------------------------------------------------------



 



to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.
     3.03 Inability to Determine Rates. If Agent determines in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof for any reason that that (a) deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to Lenders of funding such Eurodollar
Rate Loan, Agent will promptly so notify Borrower and all Lenders. Thereafter,
the obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until Agent revokes such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Agent;
     (ii) subject any Lender or the Agent to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender or the Agent in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Agent); or
     (iii) impose on any Lender or the Agent or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender or the Agent hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Agent,
Borrower will pay to such Lender or the Agent, as the case may be, such
additional amount or amounts as will compensate such Lender or the Agent, as the
case may be, for such additional costs incurred or reduction suffered.

-26-



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender or the Agent determines that any
Change in Law affecting such Lender or the Agent or any Lending Office of such
Lender or such Lender’s or the Agent’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Agent’s capital or on the capital of such Lender’s or
the Agent’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or the Agent or such Lender’s or the Agent’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Agent’s policies and the policies of such
Lender’s or the Agent’s holding company with respect to capital adequacy), then
from time to time Borrower will pay to such Lender or the Agent, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Agent or such Lender’s or the Agent’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the Agent
setting forth the amount or amounts necessary to compensate such Lender or the
Agent or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to Borrower shall be conclusive absent
manifest error. Borrower shall pay such Lender or the Agent, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Agent to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the Agent’s right to
demand such compensation, provided that Borrower shall be required to compensate
a Lender or the Agent pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or the Agent, as the case may be, notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Agent’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided Borrower shall have received
at least 10 days’ prior notice (with a copy to the Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice.

-27-



--------------------------------------------------------------------------------



 



     3.05 Funding Losses. Upon demand of any Lender (with a copy to Agent) from
time to time, Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     3.06 Matters Applicable to all Requests for Compensation. A certificate of
Agent or any Lender claiming compensation under this Article III and setting
forth the calculation of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, Agent or such Lender may use any reasonable averaging and
attribution methods.
     3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each Lender
to make its Credit Extension on the Closing Date hereunder is subject to
satisfaction of the following conditions precedent:
     (a) Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and its legal counsel:
     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to Agent, each Lender and Borrower;

-28-



--------------------------------------------------------------------------------



 



     (ii) a Note executed by Borrower in favor of each Lender requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
     (iv) such documents and certificates as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed and that Borrower and
each Guarantor is, validly existing and in good standing in its jurisdiction of
organization;
     (v) a favorable opinion of counsel to the Loan Parties acceptable to Agent,
addressed to Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents in form and substance satisfactory to Agent;
     (vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could reasonably be expected
to have a Material Adverse Effect, and (C) a calculation of the financial
covenants set forth in Section 7.12 as of the last day of the fiscal quarter of
Borrower ended on or about June 28, 2008;
     (viii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;
     (ix) evidence that the Credit Agreement dated as of July 21, 2006, as
amended or modified, among Borrower, Bank of America, as agent and a syndicate
of lenders (the “Existing Credit Agreement”) has been or concurrently with the
Closing Date is being amended in form and substance satisfactory to the Agent;
and
     (x) such other assurances, certificates, documents, consents or opinions as
Agent or the Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by Agent, Borrower shall have paid all Attorney Costs of
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).
     (d) The Closing Date shall have occurred on or before September 30, 2008.

-29-



--------------------------------------------------------------------------------



 



     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.
     4.02 Conditions to all Credit Extensions and Conversions and Continuations.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
     (a) The representations and warranties of Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith, shall be
true and correct on and as of the date of such Credit Extension, conversion or
continuation, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a), (b) and (c), respectively, of
Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension, conversion or continuation.
     (c) Agent shall have received a Request for Credit Extension in accordance
with the requirements hereof.
     (d) Agent shall have received, in form and substance satisfactory to it,
such other assurances, certificates, documents or consents related to the
foregoing as Agent or the Required Lenders reasonably may require.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Agent and Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or

-30-



--------------------------------------------------------------------------------



 



licenses, except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
     (b) The Audited Financial Statements and the Borrower’s Form 10K filed with
the SEC for the fiscal year ended December 29, 2007 show all material
indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness as required to be disclosed under the applicable
rules and regulations promulgated or approved by the SEC.
     (c) The unaudited consolidated financial statements of Borrower and its
Subsidiaries dated June 28, 2008, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
     (d) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

-31-



--------------------------------------------------------------------------------



 



     (e) To the best knowledge of Borrower, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Agent or the Lenders, of (i) covenant compliance calculations provided
hereunder or (ii) the assets, liabilities, financial condition or results of
operations of Borrower and its Subsidiaries on a consolidated basis.
     5.06 Litigation. Except as specifically disclosed in Schedule 5.06 hereto,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.
     5.07 No Default. Neither Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. Each of Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
     5.09 Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09 hereto, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
     5.10 Insurance. The properties of Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts, after giving effect to any self-insurance compatible
with the following standards, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
     5.11 Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

-32-



--------------------------------------------------------------------------------



 



     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     5.13 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens. Borrower has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.
     5.14 Disclosure. Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party in connection with any Loan Document to Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
     5.15 Compliance with Laws. Borrower, each Subsidiary and each other Loan
Party is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently

-33-



--------------------------------------------------------------------------------



 



conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     5.16 Margin Regulations; Investment Company Act. Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (either of
Borrower only or of Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between Borrower and any
Lender or any Affiliate of any Lender relating to Indebtedness and within the
scope of Section 8.01(e) will be margin stock.
     5.17 Taxpayer Identification Number; Other Identifying Information. The
true and correct U.S. taxpayer identification number of (i) Borrower is set
forth on Schedule 10.02 and (ii) each subsidiary that is a Domestic Subsidiary
and a Guarantor on the Closing Date is set forth on Schedule 5.13.
     5.18 Intellectual Property; Licenses, Etc. Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by Borrower or
any Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
     5.19 Tax Shelter Regulations. Borrower does not intend to treat the Loans
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event Borrower determines to
take any action inconsistent with such intention, it will promptly notify Agent
thereof. If Borrower so notifies Agent, Borrower acknowledges that one or more
of Lenders may treat its Committed Loans as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied, Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to Agent a sufficient number of copies
for delivery by Agent to each Lender, of the following, in form and detail
satisfactory to Agent and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’

-34-



--------------------------------------------------------------------------------



 



equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (ii) an opinion of such Registered Public Accounting Firm
independently assessing Borrower’s internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2,
and Section 404 of Sarbanes-Oxley expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such weaknesses that could not reasonably be expected to have a Material
Adverse Effect;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and
     (c) as soon as available, but in any event not later than the last Business
Day in February of each year, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of Borrower and its Subsidiaries for such year.
     6.02 Certificates; Other Information. Deliver to Agent a sufficient number
of copies for delivery to each Lender, of the following, in form and detail
satisfactory to Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;
     (c) promptly after any request by the Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Borrower, and

-35-



--------------------------------------------------------------------------------



 



copies of all annual, regular, periodic and special reports and registration
statements which Borrower may file or be required to file with the Securities
and Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act
of 1934, and not otherwise required to be delivered to Agent pursuant hereto;
     (e) promptly after Borrower has notified Agent of any intention by Borrower
to treat the Loans and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of Borrower or any Subsidiary, or compliance with the terms
of the Loan Documents, as Agent or any Lender may from time to time reasonably
request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that: (i) Borrower shall deliver paper copies of such documents to the Agent or
any Lender that requests Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender
and (ii) Borrower shall notify the Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Agent. Except for such Compliance Certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders and the Agent materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
“Public Lender”). Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized the Agent, the Arranger,
and the Lenders to treat Borrower Materials as not containing any material
non-public information with respect to Borrower or their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Agent and the Arranger shall
be entitled to treat Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, Borrower shall not be under any
obligation to mark Borrower Materials “PUBLIC.”

-36-



--------------------------------------------------------------------------------



 



     6.03 Notices. Promptly notify Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
     (c) the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary; and
     (e) of the determination by the Registered Public Accounting Firm providing
the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except (i) in a transaction permitted by
Section 7.04 or 7.05, and (ii) in the case of Subsidiaries, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

-37-



--------------------------------------------------------------------------------



 



     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to Agent of termination, lapse or cancellation of such insurance.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws, and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Borrower or such
Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of Agent and each Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Borrower;
provided, however, that when a Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extension (i) to
finance Permitted Acquisitions (including the proposed Acquisition of Startco
Engineering Ltd.), (ii) for working capital, (iii) for capital expenditures,
(iv) to refinance certain Indebtedness and (iv) for other general corporate
purposes not in contravention of any Law or of any Loan Document.
     6.12 Guarantors. Notify Agent at the time that any Person becomes a
Domestic Subsidiary, and promptly thereafter (and in any event within 30 days),
cause such Person to (a) become a Guarantor by executing and delivering Agent a
counterpart of the Guaranty or such other document as Agent shall deem
appropriate for such purpose, and (b) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to Agent.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

-38-



--------------------------------------------------------------------------------



 



     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
relating to such judgments; and
     (i) liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition.
     7.02 Investments. Make any Investments, except:
     (a) Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;
     (b) Permitted Acquisitions;

-39-



--------------------------------------------------------------------------------



 



     (c) Investments of Borrower in any Guarantor which is a wholly-owned
Domestic Subsidiary and Investments of any Guarantor in Borrower or in another
Guarantor which is a wholly-owned Subsidiary;
     (d) Investments of any Foreign Subsidiary in any other Foreign Subsidiary
or in Borrower or any wholly-owned Guarantor;
     (e) Investments of Borrower or any Guarantor in any Foreign Subsidiary;
provided, however, that such Investments to the extent made after the Closing
Date shall not at any time exceed 50% of Consolidated Net Worth at such time;
     (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss; and
     (g) Guarantees permitted by Section 7.03;
it being understood that the Guarantee by Borrower of obligations of
Subsidiaries that are permitted to be incurred under this Agreement shall not be
deemed Investments restricted by this Section 7.02.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness under the Existing Credit Agreement and other Indebtedness
outstanding on the date hereof and listed on Schedule 7.03 hereto and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;
     (c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any Subsidiary;
     (d) obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed assets within the limitations set forth
in Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 10% of Consolidated
Net Worth at such time; and

-40-



--------------------------------------------------------------------------------



 



     (f) such additional unsecured Indebtedness incurred by Borrower or any
Subsidiary as would not cause the Consolidated Leverage Ratio to exceed 3.0 to
1.0 as of the date of incurrence.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into, another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) Borrower, provided that Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and further provided that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person;
and
     (b) any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise), to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must also be a wholly-owned Subsidiary, and
further provided that if the transferor of such assets is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary, provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;
     (e) Dispositions permitted by Section 7.04; and
     (f) additional Dispositions provided that (i) such additional Dispositions
shall not in any fiscal year exceed 15% of Borrower’s consolidated assets as of
the beginning of such fiscal year, and (ii) no Default or Event of Default shall
exist immediately before or after giving effect thereto;
     provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

-41-



--------------------------------------------------------------------------------



 



     (a) each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);
     (b) Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person; and
     (c) Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash, provided that immediately
after giving effect to such proposed action, no Default or Event of Default
shall exist.
To the extent Borrower shall have purchased or otherwise acquired shares of its
capital stock pursuant to this Section 7.06, nothing herein shall prohibit the
cancellation or retirement by Borrower of such shares.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to Borrower or any Guarantor
or to otherwise transfer property to Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) so long as such negative pledge is on
then-market terms and otherwise customary for such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person. Notwithstanding anything herein to
the contrary, the provisions of this Section 7.09 shall not apply to the
Existing Credit Agreement, the Note Purchase Agreement or the notes issued
thereunder or the transactions contemplated thereby.
     7.10 Margin Regulations. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System of the United States) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
     7.11 Capital Expenditures. If a Default or a Event of Default has occurred
and is continuing, expend, or be committed to expend for Consolidated Capital
Expenditures (including, without limitation, for the acquisition of fixed
assets) during any fiscal year in excess of the amount of Consolidated Capital
Expenditures estimated to be expended in such fiscal year by Borrower in the
projections delivered to the Lenders pursuant to Section 6.01(c).

-42-



--------------------------------------------------------------------------------



 



     7.12 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit its Consolidated Leverage Ratio at
the end of any fiscal quarter to exceed 3.00:1.0.
The Consolidated Leverage Ratio will be calculated at the end of each fiscal
quarter for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve month period ending with that fiscal
quarter, it being understood that to the extent any Acquisition shall have
occurred during such period, the Consolidated Leverage Ratio shall be calculated
as if such Acquisition occurred at the beginning of such period.
     (b) Consolidated Interest Coverage Ratio. Permit its Consolidated Interest
Coverage Ratio at the end of any fiscal quarter to be less than 3.0:1.0. The
Consolidated Interest Coverage Ratio will be calculated at the end of each
fiscal quarter for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve month period ending with that fiscal
quarter.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein any amount of principal of any Loan or (ii) within
three days after the same becomes due, any interest on any Loan, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or Article VII ; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any default or event of default occurs under any other
Loan Document; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the

-43-



--------------------------------------------------------------------------------



 



holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or

-44-



--------------------------------------------------------------------------------



 



any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or
     (k) Change of Control. There occurs any Change of Control with respect to
Borrower.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
     (a) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower; and
     (b) exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among Lenders in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.

-45-



--------------------------------------------------------------------------------



 



ARTICLE IX
AGENT
     9.01 Appointment and Authorization of Agent. Each of the Lenders hereby
irrevocably appoints JPMorgan to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders and Borrower shall no have rights as a third party
beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
     The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
Borrower or a Lender.
     The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants,

-46-



--------------------------------------------------------------------------------



 



agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.
     9.04 Reliance by Agent.
     The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
     9.06 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents, and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

-47-



--------------------------------------------------------------------------------



 



     9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or syndication agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Lender.
     9.09 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.09 and 10.04)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.
     9.10 Guaranty Matters. The Lenders irrevocably authorize the Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Agent at any time, the
Required Lenders will confirm in writing the Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.10.

-48-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. Except as provided in Section 2.14 with respect to
an Incremental Loan Amendment, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; provided, however, in the sole discretion of the Agent,
only a waiver by Agent shall be required with respect to immaterial matters or
items specified in Section 4.01(a) (iii) or (iv) with respect to which Borrower
has given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.14 to be parties to an Incremental Loan
Amendment, Incremental Loans may be included in the determination of Required
Lenders on substantially the same basis as the Commitments and the Closing Date
Loans are included on the Effective Date); or
     (g) release any Guarantor from the Guaranty without the written consent of
each Lender, except for (i) releases pursuant to Section 9.10, and (ii) the
release of any Guarantor neither the assets nor revenues of which represent a
material portion of the consolidated assets or revenues of Borrower;

-49-



--------------------------------------------------------------------------------



 



and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to Lenders required above, affect the
rights or duties of Agent under this Agreement or any other Loan Document, as
Agent; (ii) Section 10.06(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; (including, without limitation, any reduction in any fee, charge,
expense, cost or other amount payable to Agent for its own account under this
Agreement in any such capacity); and (iii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
respective parties thereto. Notwithstanding anything to the contrary herein, No
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to Borrower or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Agent hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed

-50-



--------------------------------------------------------------------------------



 



received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or the Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of Borrower and the Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to Borrower and the Agent. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify the Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with the
Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

-51-



--------------------------------------------------------------------------------



 



     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out of pocket expenses
incurred by the Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Agent or any Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans.
     (b) Indemnification by Borrower. Borrower shall indemnify the Agent (and
any sub-agent thereof), each Lender and the Agent, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent (or any such sub-agent), the Agent or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent), or against any Related Party
of any of the foregoing acting for the Agent (or any such sub-agent) in
connection

-52-



--------------------------------------------------------------------------------



 



with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of set off, and such payment or the proceeds of such set off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set off had not occurred, and (b) each Lender severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section, or
(iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than

-53-



--------------------------------------------------------------------------------



 



the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Agent, in its capacity as administrative agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a

-54-



--------------------------------------------------------------------------------



 



processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to Borrower
or any of Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or the Agent, sell participations to any Person (other than
a natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso

-55-



--------------------------------------------------------------------------------



 



to Section 10.01 that affects such Participant. Subject to subsection (e) of
this Section, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Agent and Borrower (an “SPC”) the option to
provide all or any part of any Committed Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Agent as is
required under Section 2.12(b)(ii). Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of Borrower under this Agreement (including its obligations under
Section 3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the

-56-



--------------------------------------------------------------------------------



 



payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of Borrower and the Agent and with the
payment of a processing fee in the amount of $3,500, assign all or any portion
of its right to receive payment with respect to any Committed Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Committed Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
     (i) Resignation as Agent after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time JPMorgan assigns all of its Commitment
and Loans pursuant to subsection (b) above, JPMorgan may, upon 30 days’ notice
to Borrower and the Lenders, resign as Agent. In the event of any such
resignation as Agent, Borrower shall be entitled to appoint from among the
Lenders a successor Agent hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of JPMorgan
as Agent. Upon the appointment of a successor Agent, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Agent.
     10.07 Treatment of Certain Information; Confidentiality. Each of the Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.
     For purposes of this Section, “Information” means all information received
from Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by
Borrower or any Subsidiary, provided that, in the case of information received
from Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning Borrower or a Subsidiary, as
the case may be, (b) it has developed

-57-



--------------------------------------------------------------------------------



 



compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
     10.08 Right of Set off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Agent or any such Affiliate to or for the credit or the account of Borrower or
any other Loan Party against any and all of the obligations of Borrower or any
such other Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the Agent, irrespective of whether or not
such Lender or the Agent shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of set off) that such Lender or their respective Affiliates may have.
Each Lender agrees to notify Borrower and the Agent promptly after any such set
off and application, provided that the failure to give such notice shall not
affect the validity of such set off and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

-58-



--------------------------------------------------------------------------------



 



     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
     (a) Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE

-59-



--------------------------------------------------------------------------------



 



HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and the Agent and the Arranger, on the other hand,
and Borrower is capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Agent and the Arranger each is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Agent nor the

-60-



--------------------------------------------------------------------------------



 



Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Agent or the Arranger has advised or is currently
advising Borrower or its Affiliates on other matters) and neither the Agent nor
the Arranger has any obligation to Borrower or its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Agent and the Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Agent nor the Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent and the Arranger have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act.
     10.18 Time of the Essence. Time is of the essence of the Loan Documents.
     10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of the Borrower in respect of
any such sum due from it to the Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the Judgment Currency,
the Agent may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Agent from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
[Signature Pages Follow]

-61-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  LITTELFUSE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Loan Agreement
Littelfuse, Inc.

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., individually as a Lender and as
Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Loan Agreement
Littelfuse, Inc.

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., individually as a Lender and as
Syndication Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Loan Agreement
Littelfuse, Inc.

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., individually as a Lender and as
Documentation Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Loan Agreement
Littelfuse, Inc.

 



--------------------------------------------------------------------------------



 



                THE NORTHERN TRUST COMPANY, as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         

Signature Page to Loan Agreement
Littelfuse, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND PRO RATA SHARES

                 
Lender
  Commitment   Pro Rata Share  
JPMorgan Chase Bank, N.A.
  $ 25,000,000       31.25 %
Bank of America, N.A.
  $ 20,000,000       25.00 %
Wells Fargo Bank, N.A.
  $ 20,000,000       25.00 %
The Northern Trust Company
  $ 15,000,000       18.75 %
 
               
Total
  $ 80,000,000       100.000000000 %

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
NONE

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
ENVIRONMENTAL MATTERS
NONE

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.

                            SUBSIDIARIES   JURISDICTION OF INCORPORATION   %
OWNERSHIP   US Taxpayer ID #
Teccor Electronics, Inc.
  United States   100%   31-0963862
Teccor Delaware, Inc.
  United States   100%   31-1601764
Littelfuse GP, Inc.
  United States   100%   43-2037451
Littelfuse I, L.P.
  United States   100%   75-2767895
Teccor Electronics Mexico Holdings LLC
  United States   100%  
N/A
SurgX Corporation
  United States   100%   94-3256635
Littelfuse S.A. de C.V.
  Mexico   100%    
LF Consorcio S. de R.L. de C.V.
  Mexico   100%    
Teccor de Mexico S. de R.L. de C.V.
  Mexico   100%   31-0963862
Littelfuse do Brasil Ltda
  Brazil   100%    
Littelfuse da Amazonia, Ltda.
  Brazil   100%    
Littelfuse Ireland Development Co., Ltd.
  Ireland   100%    
Littelfuse Ireland Limited
  Ireland   100%   34-0276860
Littelfuse Ireland Holding Ltd.
  Ireland   100%    
Littelfuse U.K. Ltd.
  United Kingdom   100%    
Littelfuse, B.V.
  Netherlands   100%    
REMPAT Holding B.V.
  Netherlands   100%   98-0218235
REMPAT Financial B.V.
  Netherlands   100%    
Littelfuse Europe Holding, B.V.
  Netherlands   100%   98-0428914
Littelfuse Holding GMBH
  Germany   100%   98-0428915
Littelfuse GMBH
  Germany   100%    
H.I. Verwaltungs, GmbH
  Germany   100%    
H.I. Immobilien Management GmbH
  Germany   100%    
Wickmann-Werke GmbH
  Germany   100%    
Littelfuse Automotive GmbH
  Germany   100%    
Littelfuse Far East Pte Ltd.
  Singapore   100%    
Littelfuse HK Limited
  Hong Kong   100%    
Suzhou Littelfuse OVS Ltd.
  Peoples Republic of China   100%    
Dongguan Wickmann Electrical Products Co.
  Peoples Republic of China   100%    
Concord Semiconductor (Wuxi) Company
  Peoples Republic of China   100%   98-0504329
Littelfuse KK
  Japan   100%    
Littelfuse Triad Inc.
  South Korea  
99%
   
Littelfuse Phils Inc.
  Philippines   100%    
Littelfuse S&L, Inc.
  Taiwan  
95%
   
Littelfuse Concord Semiconductor, Inc.
  Taiwan   100%    
Concord Holding (BVI) Co. Ltd.
  British Virgin Islands   100%    
Dongguan Littelfuse Electronics Co., Ltd.
  Peoples Republic of China   100%    

-1-



--------------------------------------------------------------------------------



 



Part (b). Other Equity Investments.

              JURISDICTION OF     ENTITY   INCORPORATION   % OWNERSHIP
Polytronics Technology Corporation
  Taiwan   8.94%
Motherson Pudenz Wickmann Ltd.
  India   43.85%

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 5.18
INTELLECTUAL PROPERTY MATTERS
NONE

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
Liens securing indebtedness set forth in Schedule 7.03 other than indebtedness
in respect of the Existing Credit Agreement.

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS

     
Notes Payable
   
 
   
Littelfuse, Inc.
   
 
   
Existing Credit Agreement
Due to:
 
Bank of America and other Lenders
Original Principal Amount:
                              $75,000,000
Payment Terms and Interest Rate:
  Variable depending on type of loan
 
  Open revolver line of credit, no
 
  revolver principal due until line
 
  matures on July 21, 2011
Final Payment Date:
                            July 21, 2011
 
   
Littelfuse KK
     
Due to:
  Bank of America
Original Principal Amount:
  JPY 900,000 (Japanese Yen)
Outstanding Principal Amount at September 29, 2008:
  JPY 0 (Japanese Yen)
Interest Rate:
  90 day TIBOR + 0.85%
Final Payment Date:
                       August 26, 2006

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES

      LITTELFUSE, INC. 800 E. Northwest Highway Des Plaines, Illinois 60016
Attn:
  Treasury Manager
 
  Telephone: 847-391-0362
 
  Facsimile: 847-512-0340
 
  Electronic Mail: lbartuch@littelfuse.com Website Address: www.littelfuse.com
U.S. Taxpayer Identification Number: 36-3795742

JPMORGAN
Address for Payments and Requests for Loans
JPMorgan Chase Bank, N.A.
Loan & Agency Services
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Susan Thomas
Facsimile: (312) 385-7096
Ref:    Littelfuse, Inc.
ABA: 021-000-021
Other Notices as Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Suzanne Ergastolo
Fax: (312) 794-7682

-1-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     ,                     

To:   JPMorgan Chase Bank, N.A., as Agent

Ladies and Gentlemen:
     Reference is made to that certain Loan Agreement, dated as of September 29,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Littelfuse, Inc. (“Borrower”), Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.
     The undersigned hereby requests (select one):

  o   A Borrowing of Committed Loans           o     A conversion or
continuation of Committed Loans     1.   On
                                                             (a Business Day).  
  2.   In the amount of
$                                                            .     3.  
Comprised of
                                                                   .

[Type of Committed Loan requested]

  4.   For Eurodollar Rate Loans: with an Interest Period of ___ months.

     [The Committed Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 of the Loan Agreement.]

             
 
                LITTELFUSE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Form of Committed Loan Notice

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
$                                        
September 29, 2008
     FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
the order of                                          or registered assigns
(“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined) the principal amount of the Loan made by Lender to Borrower under that
certain Loan Agreement, dated as of September 29, 2008 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Agent.
     Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to Agent for the account of Lender in
the currency in which such Committed Loan was denominated and in Same Day Funds
at Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty, if any. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by Lender shall be evidenced by one
or more loan accounts or records maintained by Lender in the ordinary course of
business. Lender may also attach schedules to this Note and endorse thereon the
date, amount, currency and maturity of its Loans and payments with respect
thereto.
     Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

             
 
                LITTELFUSE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Form of Committed Loan Notice

B-1



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                  Amount of                     Principal or  
Outstanding             End of   Interest   Principal         Type of   Interest
  Paid This   Balance This   Notation Made Date   Loan Made   Period   Date  
Date   By  
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

Form of Committed Loan Notice

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,

To:   JPMorgan Chase Bank, N.A., as Agent

Ladies and Gentlemen:
     Reference is made to that certain Loan Agreement, dated as of September 29,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Littelfuse, Inc. (“Borrower”), Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                          of Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
Agent on behalf of Borrower, and that:
[Use following for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period,
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default or Event of Default and its
nature and status:]

C-1



--------------------------------------------------------------------------------



 



     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a), (b) and (c) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                     .

             
 
                LITTELFUSE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

C-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate

                          I.   Section 7.12(a) -Consolidated Leverage Ratio.    
        A.   Consolidated Funded Indebtedness at Statement Date:   $
                           B.   Consolidated EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”):   $                       
 
      1.   Consolidated Net Income for Subject Period:   $                     
 
 
      2.   Consolidated Interest Charges for Subject Period:   $
                      
 
      3.   Provision for income taxes for Subject Period:   $
                      
 
      4.   Depreciation expenses for Subject Period:   $                       
 
      5.   Amortization expenses for Subject Period:   $                       
 
      6.   Plus Non-cash reductions of Consolidated Net Income for Subject
Period:   $                       
 
      7.   Minus Non-cash additions to Consolidated Net Income for Subject
Period:   $                       
 
      8.   Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 +5 + 6 – 7):   $
                      
 
                            C.   Ratio (Line I.A. ¸ Line I.B.8.):    
                      to 1.0
 
                       
 
          Maximum Required Consolidated
Leverage Ratio:     3.00:1.0  
 
                       
 
                        II.   Section 7.12(b) — Consolidated Interest Coverage
Ratio.             A.   Consolidated EBITDA for four consecutive fiscal quarters
ending on above date (“Subject Period”) (Line I.B.8):   $                       
    B.   Consolidated Interest Charges for Subject Period:   $
                           C.   Ratio (Line II.A ¸ Line II.B)    
                      to 1.0         Minimum Required: 3.00 to 1.0        

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).3 [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
     
 
   
2.
  Assignee[s]:        
 
     
 
   

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Form of Assignment and Assumption

D-1



--------------------------------------------------------------------------------



 



             
 
                                                                           [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.  
Borrower(s):                                                              4.  
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Loan Agreement 5.   Loan Agreement: Loan Agreement, dated as of
September 29, 2008, among Littelfuse, Inc., the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent 6.   Assigned
Interest[s]:

                                                              Aggregate        
                        Amount of           Percentage             Facility  
Loans for all   Amount of Loans   Assigned of Assignor[s]5   Assignee[s]6  
Assigned7   Lenders8   Assigned   Loans9
 
                  $                          $                           
                     %
 
                  $                          $                           
                     %
 
                  $                          $                           
                     %

[7 Trade Date:                                         ]10
Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Fill in the appropriate terminology for the type of
facility/loan under the Loan Agreement that are being assigned under this
Agreement (e.g. “Term Loans”).   8   Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   9   Set forth, to at least 9 decimals, as a percentage of the
Commitment of all Lenders thereunder.   10   To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date.

Form of Assignment and Assumption

D-2



--------------------------------------------------------------------------------



 



            [Consented to and] Accepted:

JPMORGAN CHASE BANK, N.A., as Agent
      By:           Title:                [Consented to:]11

LITTELFUSE, INC.
      By:           Title:             

 

11   To be added only if the consent of Borrower is required by the terms of the
Loan Agreement.

Form of Assignment and Assumption

D-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Loan Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Loan Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Loan Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
Annex I to Assignment and Assumption Agreement

D-4



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Annex I to Assignment and Assumption Agreement

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF GUARANTY
     GUARANTY dated as of September 29, 2008 made by the Persons listed on the
signature pages hereof under the caption “Original Guarantors” and the
Additional Guarantors (as defined in Section 8(b)) (such Persons so listed and
the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Lenders (as defined in the
Loan Agreement referred to below).
     PRELIMINARY STATEMENT. Littelfuse, Inc., a Delaware corporation (the
“Borrower”), is party to a Loan Agreement dated as of September 29, 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”; the capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined) with certain
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Agent for such Lenders.
Each Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Loan Agreement. It is a condition precedent to
the making of Loans by the Lenders or the Agent under the Loan Agreement from
time to time that each Guarantor shall have executed and delivered this
Guaranty.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders and the Agent to make Loans under the Loan Agreement from time to time,
each Guarantor, jointly and severally with each other Guarantor, hereby agrees
as follows:
Section 1. Guaranty, Limitation of Liability
          (a) Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, fees,
penalties, indemnities, contract causes of action, costs, expenses or otherwise
and all Obligations of each other Loan Party now or hereafter existing in
respect of overdraft facilities, cash management services or repurchase
agreements (all such Obligations being collectively called the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by Agent or any other Lender
in enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Lender under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, Agent and
each other Lender, hereby confirms that it is the intention of all such Persons
that this Guaranty and the Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law
(as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, Agent, the other Lenders and
the Guarantors hereby irrevocably agree that the Obligations of each Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of such Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance. For purposes hereof, “Bankruptcy Law” means
any proceeding of the type referred to in Section 8.01(f) of the Loan Agreement
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
Form of Guaranty

E-1



--------------------------------------------------------------------------------



 



          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lenders under or in
respect of the Loan Documents.
Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
Borrower or any other Loan Party or whether Borrower or any other Loan Party is
joined in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives (to the full extent permitted by law),
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
          (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
          (c) any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
          (d) any failure of any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender (each Guarantor waiving any duty on the part of
the Lenders to disclose such information);
          (e) the failure of any other Person to execute or deliver this
Guaranty, any Guaranty Supplement (as hereinafter defined) or any other guaranty
or agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
          (f) any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Lender that might otherwise constitute a defense available to, or a discharge
of, any Loan Party or any other guarantor or surety.
     This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or any other Person upon
the insolvency, bankruptcy or reorganization of Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
Section 3. Waivers and Acknowledgments.
          (a) Each Guarantor hereby unconditionally and irrevocably waives, to
the full extent permitted by law, promptness, diligence, notice of acceptance,
presentment, demand for performance,

E-2



--------------------------------------------------------------------------------



 



notice of nonperformance, default, acceleration, protest or dishonor and any
other notice with respect to any of the Guaranteed Obligations and this Guaranty
and any requirement that any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person.
          (b) Each Guarantor hereby unconditionally and irrevocably waives, to
the full extent permitted by law, any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives, to
the full extent permitted by law, (i) any defense arising by reason of any claim
or defense based upon an election of remedies by any Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.
          (d) Each Guarantor acknowledges that Agent may, without notice to or
demand upon such Guarantor and without affecting the liability of such Guarantor
under this Guaranty, foreclose under any mortgage by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by Agent and the other
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives, to
the fullest extent permitted by law, any duty on the part of any Lender to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party or any of its Subsidiaries now or hereafter
known by such Lender.
          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.
Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Borrower, any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender against Borrower, any other Loan Party or any
other insider guarantor, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from Borrower, any other Loan Party or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and the Commitments shall have expired or been terminated. If any amount shall
be paid to any Guarantor in violation of the immediately preceding sentence at
any time prior to the latest of (a) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Maturity Date, such amount shall be received and held in trust for the
benefit of the Lenders, shall be segregated from other property and funds of
such Guarantor and shall forthwith be paid or delivered to Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents. If (i) any Guarantor shall make payment to any Lender of
all or any part of the Guaranteed Obligations, (ii) all of

E-3



--------------------------------------------------------------------------------



 



the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Maturity Date shall have
occurred, the Lenders will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
Section 5. Payments Free and Clear of Taxes, Etc.
          (a) Any and all payments made by any Guarantor under or in respect of
this Guaranty or any other Loan Document shall be made, in accordance with
Section 2.11 of the Loan Agreement, free and clear of and without deduction for
any and all present or future Taxes. If any Guarantor shall be required by law
to deduct any Taxes from or in respect of any sum payable under or in respect of
this Guaranty or any other Loan Document to any Lender, (i) the sum payable by
such Guarantor shall be increased as may be necessary so that after such
Guarantor and Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 5), such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make all such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
          (b) In addition, each Guarantor agrees to pay any present or future
Other Taxes that arise from any payment made by or on behalf of such Guarantor
under or in respect of this Guaranty or any other Loan Document or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Guaranty and the other Loan Documents.
          (c) Each Guarantor will indemnify each Lender for and hold it harmless
against the full amount of Taxes and Other Taxes (but not Excluded Taxes), and
for the full amount of taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 5, imposed on or paid by such Lender and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within
30 days from the date such Lender makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes by or on
behalf of any Guarantor, such Guarantor shall furnish to Agent, at its address
referred to in Section 9, the original or a certified copy of a receipt
evidencing such payment. In the case of any payment hereunder by or on behalf of
any Guarantor through an account or branch outside the United States or by or on
behalf of such Guarantor by a payor that is not a United States person, if such
Guarantor determines that no Taxes are payable in respect thereof, such
Guarantor shall furnish or shall cause such payor to furnish, to Agent, at such
address, an opinion of counsel acceptable to Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 5,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.
Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by Borrower with respect
to such Guarantor and each Guarantor hereby further represents and warrants as
follows:
          (a) There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.
          (b) Such Guarantor has, independently and without reliance upon any
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing

E-4



--------------------------------------------------------------------------------



 



basis information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.
Section 7. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid or any Lender shall have
any Commitment shall be in effect, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that Borrower has agreed to cause such Guarantor or
such Subsidiaries to perform or observe.
Section 8. Amendments, Guaranty Supplements, Etc.
          (a) No amendment or waiver of any provision of this Guaranty and no
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent and the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders (other than any Lender that is, at such time, a
Defaulting Lender), (a) reduce or limit the obligations of any Guarantor
hereunder, release any Guarantor hereunder or otherwise limit any Guarantor’s
liability with respect to the Obligations owing to the Lenders under or in
respect of the Loan Documents, (b) postpone any date fixed for payment hereunder
or (c) change the number of Lenders or the percentage of the Aggregate
Commitments or of the unpaid principal amount of the Loans which is required for
the Lenders or any of them to take any action hereunder.
          (b) Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Guaranty to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to an “Original
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and mailed, telecopied or delivered to it, if to
any Guarantor, addressed to it in care of Borrower at Borrower’s address
specified in Section 10.02 of the Loan Agreement, if to Agent, at its address
specified in Section 10.02 of the Loan Agreement, if to any other Lender, to the
address specified in its Administrative Questionnaire or, as to any party, at
such other address as shall be designated by such party in a written notice to
each other party. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.
Section 10. No Waiver, Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

E-5



--------------------------------------------------------------------------------



 



Section 11. Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 8.02 of the Loan Agreement to authorize Agent to
declare the Obligations due and payable pursuant to the provisions of said
Section 8.02, Agent and each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by Agent, such Lender or such Affiliate to or for the credit or
the account of any Guarantor against any and all of the Obligations of such
Guarantor now or hereafter existing under the Loan Documents, irrespective of
whether Agent or such Lender shall have made any demand under this Guaranty or
any other Loan Document and although such Obligations may be unmatured. Agent
and each Lender agrees promptly to notify such Guarantor after any such set-off
and application; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of Agent and
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that Agent, such Lender and their respective Affiliates may have.
Section 12. Indemnification.
          (a) Without limitation on any other Obligations of any Guarantor or
remedies of the Lenders under this Guaranty, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.
          (b) Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Commitments, the
actual or proposed use of the proceeds of the Loans, the Loan Documents or any
of the transactions contemplated by the Loan Documents.
          (c) Without prejudice to the survival of any of the other agreements
of any Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.
Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:
          (a) Prohibited Payments, Etc. Except during the continuance of a
Default (including the commencement and continuation of a, proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to

E-6



--------------------------------------------------------------------------------



 



any other Loan Party), however, unless Agent otherwise agrees, no Guarantor
shall demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.
          (b) Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
          (c) Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if Agent
so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Lenders and deliver such payments to
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.
          (d) Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).
Section 14. Continuing Guaranty, Assignments under the Loan Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and (ii) the
Maturity Date, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Lenders and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Loan
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as and to the
extent provided in Section 10.07 of the Loan Agreement. No Guarantor shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.
Section 16. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of Guaranty shall not be affected or impaired thereby.
The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

E-7



--------------------------------------------------------------------------------



 



Section 17. Governing Law, Jurisdiction, Waiver of Jury Trial, Etc.
          (a) This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.
          (c) Each Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
          (d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS
OR THE ACTIONS OF ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.
Section 18. Foreign Currency. If any claim arising under or related to this
Guaranty is reduced to judgment denominated in a currency (the “Judgment
Currency”) other than the currencies in which the Guaranteed Obligations are
denominated (collectively the “Obligations Currency”), the judgment shall be for
the equivalent in the Judgment Currency of the amount of the claim denominated
in the Obligations Currency included in the judgment, determined as of the date
of judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Agent in the place
of the Agent’s choice at or about 8:00 a.m. on the date for determination
specified above. The Guarantor shall indemnify the Agent and each Lender and
hold the Agent and each Lender harmless from and against all loss or damage
resulting from any change in exchange rates between the date any claim is
reduced to judgment and the date of payment thereof by the Guarantor. If the
Agent so notifies the Guarantor in writing, at the Agents sole and absolute
discretion, payments under this Guaranty shall be the U.S. Dollar equivalent of
the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made.

E-8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            TECCOR ELECTRONICS, INC.,
a Texas corporation
      By:           Philip G. Franklin        Vice President        TECCOR
DELAWARE, INC.,
a Delaware corporation
      By:           Philip G. Franklin        Vice President   

                  LITTELFUSE I, L.P.,
a Delaware limited partnership    
 
                By: Littelfuse GP, Inc., its general partner    
 
           
 
  By:        
 
     
 
Philip G. Franklin    
 
      Vice President    
 
                TECCOR ELECTRONICS MEXICO HOLDINGS LLC, a Delaware limited
liability company    
 
                By: Littelfuse I L.P., it sole member    
 
                By: Littelfuse GP, Inc., its general partner    
 
           
 
  By:        
 
     
 
Philip G. Franklin    
 
      Vice President    
 
                LITTELFUSE GP, INC., a Delaware corporation    
 
           
 
  By:        
 
     
 
Philip G. Franklin    
 
      President    
 
                SURGX CORPORATION, a Delaware corporation    
 
           
 
  By:        
 
     
 
Philip G. Franklin    
 
      Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



FORM OF GUARANTY SUPPLEMENT
                                         ,                     
JPMorgan Chase Bank, N.A., as Agent
[                    ]
[                    ]
Attention: [                    ]
Loan Agreement dated as of September 29, 2008 among
Littelfuse, Inc., a Delaware corporation
(the “Borrower”), the Lenders
party to the Loan Agreement, JPMorgan Chase Bank, N.A., as Agent
Ladies and Gentlemen:
     Reference is made to the above-captioned Loan Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”). The capitalized
terms defined in the Guaranty or in the Loan Agreement and not otherwise defined
herein are used herein as therein defined.
Section 1. Guaranty; Limitation of Liability.
     (a) The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation., any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by Agent or any other Lender
in enforcing any rights under this Guaranty Supplement, the Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
     (b) The undersigned, and by its acceptance of this Guaranty Supplement,
Agent and each other Lender, hereby confirms that it is the intention of all
such Persons that this Guaranty Supplement, the Guaranty and the Obligations of
the undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, Agent, the other Lenders and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.
     (c) The undersigned hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender under this
Guaranty Supplement, the Guaranty or any

E-Supp-1



--------------------------------------------------------------------------------



 



other guaranty, the undersigned will contribute, to the maximum extent permitted
by applicable law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Lenders under or in respect
of the Loan Documents.
Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to an “Original Guarantor” or a “Loan
Party” shall also mean and be a reference to the undersigned.
Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.
Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.
Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
     (a) This Guaranty Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     (b) The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
City, and any appellate court from any y thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
     (c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.
     THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

E-Supp-2



--------------------------------------------------------------------------------



 



             
 
                Very truly yours,    
 
                [NAME OF ADDITIONAL GUARANTOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

E-Supp-3



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF OPINION
[Attached]
Form of Opinion

F-1



--------------------------------------------------------------------------------



 



ANNEX I
SUBSIDIARIES

      Name of the Loan Party   State of Incorporation or Formation
Teccor Electronics, Inc.
  Texas  
Teccor Delaware, Inc.
  Delaware  
Littelfuse I L.P.
  Delaware  
Teccor Electronics Mexico Holdings LLC
  Delaware  
Littelfuse GP, Inc.
  Delaware  
SurgX Corporation
  Delaware

Annex I to Form of Opinion

F-2